Citation Nr: 1447112	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD), partly claimed as a residual of exposure to asbestos.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to May 1977.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A transcript of the hearing is of record.

In August 2013 the Board remanded the claims for further development and consideration, including obtaining outstanding treatment records and affording him VA compensation examinations for medical nexus opinions regarding the origins of these claimed disorders - particularly in terms of their purported relationship with his military service.  That additional development since has been completed, so these claims are again before the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's low back disorder, diagnosed as a low back strain, is not shown to be the result or consequence of his military service.

2.  His respiratory disorder, diagnosed as COPD, also is not shown to be the result or consequence of his military service.



CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria also are not met for entitlement to service connection for a respiratory disorder.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, which is entirely electronic, so paperless, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, September 2008, September 2013, and October 2013 letters informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of his claims, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claims.  The original September 2008 letter was issued prior to initially adjudicating these claims in the February 2009 rating decision at issue in this appeal, so in the preferred sequence.  The latter two corrective letters were sufficiently compliant and were followed by the issuance of an SSOC in December 2013; therefore, any timing defect was cured.  See Mayfield, 499 F.3d at 1323.  The Veteran therefore received all required notice.  Moreover, neither he nor his representative has alleged any notice deficiency during the processing and adjudication of these claims, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of these claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs and post-service treatment records have been obtained and associated with his claims file for consideration.  He has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, including since and as a consequence of remanding these claims in August 2013 partly for this reason.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, these claims were previously remanded also to obtain a necessary VA medical opinion, which was provided in October 2013.  This examination and consequent opinion, when considered with the later November 2013 addendum opinion, is responsive to the determinative issues.  Therefore, there has been compliance with the remand directives, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The October 2013 opinion, in combination with November 2013 addendum opinion, adequately addresses the nature and etiology of the claimed disabilities, including especially their purported relationship with the Veteran's military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also as mentioned testified at a Travel Board hearing.  The hearing was in compliance with required procedures as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to this Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of these claims.

III. Legal Criteria

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition, meaning for a chronic or permanent worsening of the condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the Federal Circuit Court since clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was insufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  Because, however, the Veteran has been diagnosed with rheumatoid arthritis, and since arthritis is one of the diseases listed in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, at least to the extent he is claiming entitlement to service connection for arthritis, and the claim may be supported by evidence of continuity of symptomatology since service.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.
Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Federal Circuit Court has further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).


Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV. Low Back Disorder

The Veteran is claiming entitlement to service connection for a low back disorder, but for the following reasons and bases the Board finds that service connection is not warranted.

The Veteran's treatment records confirm he has a current diagnosis of a low back strain, so there is no disputing that he has this claimed disability.  The question, then, is whether it is the result of his military service or dates back to his service so as to in turn warrant the granting of service connection for it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

His STRs do not reflect treatment for back pain or any low back conditions or pathology during his service; however, he noted on his April 1977 Report of Medical History at separation that he had recurrent or episodic back pain.

He had a VA compensation examination concerning this claim in October 2013.  The examiner noted that the Veteran had reported first experiencing pain in his back from 1975 to 1977, but he denied sustaining any precipitating injury.  He reported that, while he did not recall receiving treatment in service for his back, he did get relief by having someone "crack" his back for him.  He stated he continued to have back pain after service, which he treated with drugs and alcohol.  He reported continuing to experience constant back pain.  The examiner diagnosed back strain and observed there was no evidence of arthritis on an earlier January 2012 X-ray, nor was there evidence of any other definite abnormality.  He indicated the Veteran's STRs were unavailable for review, but that he was involved in an intervening (intercurrent) motorcycle accident in 1979 and had worked as a carpenter for years (apparently referring to the physically-intensive nature of this type of job).

In November 2013, this VA examiner provided an addendum opinion following his review of the Veteran's STRs.  This examiner opined that the Veteran's low back strain was less likely than not related to his active military service.  In making this determination, this VA examiner pointed out the Veteran had normal back X-rays, and it would be very unlikely for a 62-year-old man to have normal X-rays 35 years after service, if he had injured his back during service.  The examiner also emphasized there was no evidence of a back injury in service, and that the Veteran had worked in hard labor jobs for many years, which would have been difficult if he had a significant back problem from his service.

Based on this opinion of this VA examiner, the Board finds that the overall weight of the evidence is against granting service connection for a low back disorder.  The October 2013 VA examiner specifically concluded the Veteran's low back strain was less likely than not due to his military service.  There is no competent and credible medical opinion refuting this conclusion or otherwise relating the Veteran's low back disorder to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Board has considered the Veteran's lay statements made in support of his claim, including his assertions that his low back disorder began in service and that he self-treated it with drugs and alcohol after service.  But he has not demonstrated any specialized knowledge or expertise indicating he is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his low back disorder and whether it was caused by his service, this falls outside the realm or purview of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a low back disorder resultantly must be denied.

V. Respiratory Disorder

The Veteran is also claiming entitlement to service connection for a respiratory disorder, including COPD, partly alleged to be the residual of exposure to asbestos.  But for the following reasons and bases the Board also finds that service connection is not warranted for this additionally-claimed condition, either.

There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations. However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter, "DVB Circular").  The information and instructions contained in the DVB Circular since have been included in the Manual at M21-1MR, Part 4, Subpart II, ch. 2, sec. C(9) (December 16, 2011).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection for asbestos-related disease under the DVB Circular and the other agency-created guidelines, since the regulations do not specifically address asbestos exposure.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The Board must determine whether the claim development procedures applicable to asbestos-related claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (indicating that the Board should specifically reference the DVB Circular and discuss the RO's compliance with the Circular's claim-development procedures on asbestos-related cases).  Unlike the regulations for herbicide exposure, the agency guidance documents on asbestos-related lung disease do not create a new presumption or a new basis of entitlement to benefits, and they do not bestow any rights on VA claimants.  They simply set forth an internal agency procedure for decision-making.  Id. at 124. 

The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind latency and exposure information.  Manual, M21-1MR, Part 4, Subpart II, ch. 2, sec. C(9)(h) (December 16, 2011).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, M21-1MR, Part 4, Subpart II, ch. 2, sec. C(a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). Id. at sec. C(b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at sec. C(d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at sec. C(h).

Here, a review of the Veteran's STRs shows complaints and treatment for hay fever, rhinitis, and bronchitis.  On his April 1977 Report of Medical History at separation, he reported experiencing chronic or frequent colds, sinusitis, hay fever, and chronic cough.

A review of his post-service treatment records confirms a diagnosis of COPD.  He contends, in part, that this may have been due to asbestos exposure during his service.  As a result of the Board's August 2013 remand, he was sent a letter requesting further information about his claimed asbestos exposure.  He failed to provide any additional information to help substantiate his claim.  The duty to assist him with his claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (if a Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  As he did not cooperate with VA's attempt to assist him, the Board will decide this claim based on the evidence of record.

Also on remand, he had a VA compensation examination concerning this claim in October 2013.  The examiner noted that the Veteran reported first developing a cough sometime between 1975 and 1977, and that it never went away.  He stated he began smoking at age 22 and continues to smoke, except for a 14-month period.  He also reported smoking five or six cigars a day.  A computed tomography (CT) scan from December 2010 showed no evidence of asbestosis.  The examiner noted that the Veteran's STRs were unavailable for review, but that the major cause of COPD, by far, is tobacco abuse (meaning chronic smoking), and the Veteran continued to smoke and has for decades.

In November 2013, this VA examiner provided an addendum opinion following his review of the Veteran's STRs.  This VA examiner opined that the Veteran had no history of asbestos exposure, and again, his CT scan was negative for asbestosis.  

In further explanation, this VA examiner indicated that, although the Veteran was seen several times in service, it was for a common cold.  The examiner also reiterated the Veteran had a long history of smoking, and that his COPD was far and away the result of his tobacco abuse and not his military service.

Based on this opinion of this VA examiner, the Board finds that the evidence is against granting service connection for a respiratory disorder.  The October 2013 examiner specifically found that the Veteran's COPD was due to his tobacco abuse, and not his military service.  Precedent opinions of VA's General Counsel have discussed the cause-and-effect correlation between chronic smoking and the eventual development of respiratory disorders such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, and as the Board previously pointed out in its August 2013 remand, for claims, as here, filed on or after June 9, 1998, there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Therefore, even if the Veteran smoked during service, he may not be granted service connection for COPD, as the VA examiner has determined it is due to the chronic smoking and has not otherwise associated it with the Veteran's military service.  Further, there is no other competent and credible medical opinion refuting this conclusion or otherwise relating the Veteran's respiratory disorder to his service.  See Watson, 4 Vet. App. at 314 (1993).

While the Board has considered the Veteran's lay statements, again, he has not demonstrated any specialized knowledge or expertise indicating he is capable of providing a competent medical opinion associating his current COPD with his military service.  See Kahana, 24 Vet. App. at 435; see also Jandreau, 492 F.3d at 1377.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a respiratory disorder resultantly must be denied.


ORDER

The claim of entitlement to service connection for a low back disorder is denied.

The claim of entitlement to service connection for a respiratory disorder, including COPD, partly claimed as a residual of exposure to asbestos, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


